Exhibit 10(j)-1

FORM OF

DIRECTORS

RESTRICTED STOCK AGREEMENT

 

DIRECTORS RS NO. «Agr_No» (Non-Deferred Shares)

 

Shares of Restricted Stock are hereby awarded effective as of January 17, 2012
by TCF Financial Corporation (“TCF Financial”) to «Director_Name» (the
“Grantee”) in accordance with the following terms and conditions:

 

1.            Share Award.  TCF Financial hereby awards to the Grantee 4,025
shares (the “Shares”) of Common Stock, par value $.01 per share (“Common Stock”)
of TCF Financial, pursuant to the Amended and Restated Directors Stock Grant
Program (the “Program”) upon the terms and conditions therein and hereinafter
set forth.  This award is subject to forfeiture if the Program is not approved
at the 2012 Annual Meeting of Stockholders.  A copy of the Program is
incorporated herein by reference and is attached hereto.

 

2.            Restrictions on Transfer and Restricted Periods.

 

a.             Beginning on the date of this Agreement (the “Commencement
Date”), Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered by the Grantee, except to TCF Financial or as hereinafter provided,
and are subject to the restrictions set forth in the Program (collectively, the
“Restrictions”).

 

b.            The period beginning on the Commencement Date and ending upon
lapse of the Restrictions shall be referred to as the “Restricted Period” and
the Shares will vest, subject to the acceleration and forfeiture provisions
herein, with respect to one hundred percent (100%) of the Shares on January 15,
2013.

 

c.             The Compensation Committee of the Board (the “Committee”) shall
have the authority, in its discretion, to accelerate the time at which any or
all of the Restrictions shall lapse with respect to any Shares, or to remove any
or all such Restrictions, whenever the Committee may determine that such action
is appropriate by reason of changes in applicable tax or other laws or other
changes occurring after the commencement of the Restricted Period.

 

3.            Termination of Service.  Except as provided in Section 8 below, if
the Grantee ceases to be a member of all boards of directors of TCF Financial
and its affiliated companies for any reason (including, but not limited to
death, total or partial disability, or normal or early retirement), all Shares
which at the time of such termination of board service are subject to the
Restrictions shall upon termination of such service be forfeited and returned to
TCF Financial unless the Committee, pursuant to its discretion under
Section 2(c), shall

 

1

--------------------------------------------------------------------------------


 

determine to remove any or all of the Restrictions on such Shares prior to such
forfeiture; provided that in the event of Grantee’s retirement from service on
any of the boards of directors of TCF Financial or its affiliated companies
pursuant to the board policy on director retirement in effect at that time, the
Restricted Periods for any Shares still subject to Restricted Periods on that
date shall lapse and all Shares shall be fully vested.

4.            Certificates for Shares.  TCF Financial shall issue one or more
certificates in respect of the Shares and shall hold such certificates on
deposit for the account of the Grantee until the expiration of the Restricted
Period with respect to the Shares represented thereby.  Certificate(s) for
Shares subject to a Restricted Period shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Directors Stock Grant Program and an Agreement entered into between
the registered owner and TCF Financial Corporation.  Copies of the TCF Directors
Stock Grant Program and Agreement are on file in the offices of the Secretary of
TCF Financial Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

The Grantee further agrees that, if at any time requested by the Company during
the Restricted Period, s/he shall execute a stock power endorsed in blank and
that s/he shall promptly deliver such stock power to TCF Financial. 
Alternatively, TCF Financial may cause the Shares to be issued in the name of
the Grantee in a sub-issue of Common Stock managed by the transfer agent which
is subject to the Restrictions.

 

5.            Grantee’s Rights.  Except as otherwise provided herein, Grantee,
as owner of the Shares, shall have all rights of a stockholder, including, but
not limited to, the right to receive all dividends paid on Shares and the right
to vote the Shares.  Dividends payable on Shares that are subject to the
Restrictions shall be paid to the Grantee at the same time as such dividends are
paid to other shareholders; provided, that shares of Common Stock issued in
payment of such dividends shall be subject to all of the Restrictions that apply
to the Shares with respect to which such dividends are paid until all of the
Restrictions applicable to such Shares have lapsed or otherwise have been
removed.

 

6.            Expiration of Restricted Period.  Upon the expiration of the
Restricted Period with respect to any Shares, TCF Financial shall redeliver to
the Grantee (or, if the Grantee is deceased, to his legal representative,
beneficiary or heir) the certificate(s) in respect of such Shares, without the
restrictive legend provided for in Section 4 above, and the related stock
power(s) held by TCF Financial pursuant to Section 4 above.  The Shares as to
which the Restricted Period shall have lapsed or expired shall be free of the
Restrictions and such certificates shall not bear the legend provided for in
Section 4 above.

 

7.    Adjustments for Changes in Capitalization of TCF Financial.  In the event
of any change in the outstanding Common Stock of TCF Financial by reason of any
reorganization, recapitalization, stock split, combination or exchange of
shares, merger, consolidation or any change in the corporate structure of TCF
Financial or in the shares of Common Stock, or in the event of any issuance of
preferred stock or other change in the capital structure of TCF Financial which
the Committee deems significant for purposes of this Agreement, the number and
class of Shares covered by this Agreement shall be appropriately adjusted by the
Committee, whose determination of the appropriate adjustment, or whose
determination

 

2

--------------------------------------------------------------------------------


 

that there shall be no adjustment, shall be conclusive.  Any Shares of Common
Stock or other securities received, as a result of the foregoing, by the Grantee
will be subject to the Restrictions and the certificate or other instruments
representing or evidencing such Shares shall be legended and deposited with TCF
Financial in the manner provided in Section 4 above.

 

8.            Effect of Change in Control.   Subject to the six-month holding
requirement, if any, of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended but notwithstanding any other provision in this Program (including, but
not limited to, Sections 2(b) and 3 of this Agreement) in the event of a Change
in Control, as defined in the Program, all terms and conditions of this
Restricted Stock Award shall be deemed satisfied, and all the Shares shall vest
as of the date of the Change in Control.  Such vested Shares shall be
distributed in accordance with the procedures described in Section 6 of this
Agreement.

 

 

9.            Delivery and Registration of Shares of Common Stock.  TCF
Financial’s obligation to deliver Shares of Common Stock hereunder shall, if the
Committee so requests, be conditioned upon the receipt of a representation as to
the investment intention of the Grantee or any other person to whom such Shares
are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of the Securities Act of
1933, as amended, or any other federal, state, or local securities law or
regulation.  It may be provided that any representation requirement shall become
inoperative upon a registration of such Shares or other action eliminating the
necessity of such representation under the Securities Act or other securities
law or regulation.  TCF Financial shall not be required to deliver any Shares
under the Program prior to the completion of such registration or other
qualification of such Shares under state or federal law, rule, or regulation, as
the Committee shall determine to be necessary or advisable.

 

10.    Program and Committee Interpretations as Controlling.  The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Program, which are controlling.  All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Grantee or his or her legal representatives with regard to
any question arising hereunder or under the Program.

 

11.    Grantee Service.  Nothing in this Agreement shall limit the right of the
Board, Board committees, or shareholders of TCF Financial to remove the Grantee
from service as a Director, to refuse to renominate or reelect the Grantee as a
Director or to enforce the duly adopted retirement policies of the Board of TCF
Financial.

 

12.    Grantee Acceptance.  The Grantee shall signify acceptance of the terms
and conditions of this Agreement by signing in the space provided below and
returning a signed copy hereof to TCF Financial.

 

13.    Section 409A of the Internal Revenue Code.  The arrangements described in
this Agreement are not deferred arrangements and are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended.  In the event the
Agreement (or any portion thereof) is determined to be subject to Section 409A,
then the Agreement (or such portion) shall be interpreted as necessary to comply
with the

 

3

--------------------------------------------------------------------------------


 

requirements of Section 409A, as interpreted by guidance issued by the Internal
Revenue Service.

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

 

TCF FINANCIAL CORPORATION

 

 

 

By

 

 

 

General Counsel

 

 

 

ACCEPTED:

 

 

 

 

 

Signature - «Director_Name»

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State and Zip Code)

 

4

--------------------------------------------------------------------------------